Citation Nr: 9934013	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected back disorder.

2.  Entitlement to service connection for degenerative 
changes of the hips, claimed as secondary to the service-
connected back disorder.

3.  Entitlement to service connection for degenerative 
changes of the cervical spine, claimed as secondary to the 
service-connected back disorder.

4.  Entitlement to a disability rating in excess of 20 
percent for a back disorder prior to March 10, 1998.

5.  Entitlement to a disability rating in excess of 40 
percent for a back disorder after March 10, 1998.

6.  Entitlement to a compensable disability rating for 
residuals of a skull contusion.

7.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left ribs.  

8.  Entitlement to a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1959.

Service connection was granted for the back disorder, 
residuals of a skull contusion, and residuals of a fracture 
of the left ribs by an August 1971 rating decision.  
Noncompensable (zero percent) ratings were assigned for the 
skull contusion and rib fracture residuals, while a 10 
percent rating was assigned for the back disorder effective 
May 18, 1971.  The veteran was subsequently assigned a 20 
percent disability rating for his back disorder by a May 1988 
rating decision, which was effective January 29, 1988.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  It is noted that the RO initially 
confirmed and continued the 20 percent disability rating for 
the veteran's back disorder.  However, the RO subsequently 
assigned a 40 percent disability rating for the veteran's 
back disorder, effective March 10, 1998, in a February 1999 
rating decision and concurrent Supplemental Statement of the 
Case.

The veteran was scheduled to provide testimony at a personal 
hearing before a Member of the Board in November 1996.  
However, the veteran failed to appear for his scheduled 
hearing.  Accordingly, the veteran's request for a personal 
hearing is deemed withdrawn.  38 C.F.R. § 20.704(a) (1999).


FINDINGS OF FACT

1.  A July 1992 VA examiner opined that while the veteran's 
depression was both affected by and may exacerbate his back 
condition, it was unrealistic and did not fit current 
psychiatric thinking to suggest that the veteran's back 
disorder had caused the depression.

2.  A June 1996 VA examiner diagnosed the veteran with 
dysthymic disorder, secondary to chronic physical illness.

3.  The preponderance of the medical evidence shows that the 
veteran's major depression is not caused or aggravated by his 
service-connected back disorder.

4.  The veteran's depression claim does not involve any 
question of such medical complexity or controversy as to 
necessitate an advisory medical opinion.

5.  No competent medical evidence is on file which relates 
the degenerative changes of the veteran's hips to his period 
of active duty, to include his service-connected back 
disorder.

6.  No competent medical evidence is on file which relates 
the degenerative changes of the veteran's cervical spine to 
his period of active duty, to include his service-connected 
back disorder.

7.  Prior to March 10, 1998, X-rays conducted in 1994 and 
June 1996 revealed "severe" disc space narrowing at the L5-
S1 region.  No competent medical evidence is on file which 
contradicts this characterization of the veteran's 
degenerative disc disease.

8.  The veteran has consistently contended that his back 
disorder has been manifest by constant pain with little 
intermittent relief, including pain on range of motion 
testing.

9.  Since March 10, 1998, the veteran's back disorder has not 
been manifested by pronounced symptoms that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasms, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.

10.  The veteran's back disorder claim does not involve any 
question of such medical complexity or controversy as to 
necessitate an advisory medical opinion.

11.  The medical evidence does not show that the veteran's 
service-connected residuals of a skull contusion is 
manifested by loss of part of the skull, both inner and outer 
tables, with area smaller than the size of a 25-cent piece or 
0.716 square inches (4.619 square centimeters).  Further, the 
only current skull contusions/problems are shown to be the 
result of post-service injuries.

12.  The service medical records show that the veteran 
sustained fractures to his 9th, 10th, and 11th left ribs during 
his period of active duty.

13.  The medical evidence does not show that the ribs that 
were fractured during the veteran's period of active duty are 
currently manifest by removal of one rib or resection of two 
or more ribs without regeneration.

14.  The veteran does not have a service-connected disability 
ratable at 60 percent or more, nor as a combined rating of at 
least 70 percent for two or more disabilities, with at least 
one disability is ratable at 40 percent or more.

15.  In addition to his service-connected back disorder, 
residuals of a skull contusion, residuals of left rib 
fracture, the veteran's disabilities also include the 
nonservice-connected depression, degenerative changes of the 
cervical spine, degenerative changes of the hips, and alcohol 
dependence.

16.  In a June 1992 decision, the Social Security 
Administration (SSA) determined that the veteran was entitled 
to disability benefits pursuant to the Social Security Act 
effective March 1, 1991.  Primary diagnosis was major 
depression, with secondary diagnoses of history of bipolar 
disorder, and alcohol dependence.  

17.  Despite his complaints of back pain, the evidence on 
file shows that the veteran successfully participated in both 
vocational rehabilitation and part-time employment until he 
experienced relapses of his depression and/or alcohol 
dependence.


CONCLUSIONS OF LAW

1.  The veteran's depression was not incurred in or 
aggravated by his period of active duty, nor is depression 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.301(a), 3.303, 3.310(a) 
(1999).

2.  The veteran's claim of entitlement to service connection 
for degenerative changes of the hips, as secondary to the 
service-connected back disorder, is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a).

3.  The veteran's claim of entitlement to service connection 
for degenerative changes of the cervical spine, as secondary 
to the service-connected back disorder, is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a).

4.  The criteria for a 40 percent disability rating prior to 
March 10, 1998, have been met.  38 U.S.C.A. §§  1155, 5107; 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293.

5.  The criteria for a disability rating in excess of 40 
percent for the veteran's back disorder has not been met.  
38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293.

6.  The criteria for a compensable disability rating for the 
veteran residuals of a skull contusion have not been met.  
38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5296.

7.  The criteria for a compensable disability rating for the 
veteran residuals of a left rib fractures have not been met.  
38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5297.

8.  The criteria for a grant of a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

A.  Depression

Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on his February 1956 
enlistment examination.  The service medical records show no 
treatment for or diagnosis of any psychiatric problems during 
the veteran's period of active duty.  On a December 1958 
examination, the veteran's psychiatric condition was 
clinically evaluated as normal.

A July 1971 VA psychiatric examination report diagnosed the 
veteran with alcoholism, habitual, excessive drinking.  

Subsequent records show that the veteran was hospitalized at 
a VA facility in July 1981, at which time he was diagnosed 
with manic depressive illness, circular type.  However, 
nothing in these records related the veteran's depression to 
his period of active duty.

The veteran's claim of entitlement to service connection for 
major depression was received by the RO in March 1992.  At 
that time, the veteran reported that his depression was 
secondary to his service-connected back injury and arthritic 
conditions.  He stated that the pain related to these 
service-connected disabilities, and his inability to maintain 
gainful employment in his former construction occupation 
because of his disabilities, had caused him to be chronically 
depressed.  Moreover, his depression contributed to his 
overall unemployability.  In short, he stated he was caught 
in a "Catch-22" situation.

VA medical records were subsequently obtained that covered a 
period from May 1991 to February 1992.  These records show 
that the veteran was hospitalized from May to June 1991, 
where he was diagnosed with major depression, recurrent and 
chronic versus anxiety disorder with panic; personality 
disorder with narcissistic passive aggressive, passive 
dependent, and dysthymic features; back pain with history of 
back injury due to auto accident 1957; chronic microscopic 
hematurias; and status post bladder injury.  These records 
note that the veteran had had four previous VA Medical Center 
(VAMC) admissions since October 1988, and that he had 
consistently declined setting up follow-up after these 
admissions.  The veteran was subsequently hospitalized from 
June to July 1991, in which he was diagnosed, in part, for 
recurrent depression secondary to life's stress.  Thereafter, 
he was hospitalized from August to November 1991, where he 
was diagnosed with major depression, episodic alcohol abuse, 
and arthritis of the right hip.  Nothing in these records 
related the veteran's major depression to his period of 
active duty, to include his service-connected back disorder.

The veteran underwent VA physical and psychiatric 
examinations in July 1992.  No pertinent findings were made 
regarding the veteran's psychiatric condition at his July 
1992 physical examination.

At the July 1992 VA psychiatric examination, the examiner 
noted that the veteran's medical file was evaluated as part 
of the examination.  Regarding his history, the veteran 
described first having symptoms in 1981, when suddenly out of 
the blue he had a panic attack with increased heart rate, 
rapid breathing, and feeling he was going to die while riding 
a bus to work.  Following examination of the veteran, the 
examiner diagnosed major depressive disorder with psychotic 
features, rule-out schizoaffective disorder, depressed type; 
alcohol dependency, episodic, not currently active by the 
veteran's report; and mild organic brain syndrome, cause 
currently unknown, rule-out secondary to severe alcoholism, 
rule-out secondary to medication.  Further, the examiner 
commented that while the veteran's depression was both 
affected by and may exacerbate his back condition, he (the 
examiner) thought it was unrealistic and did not fit current 
psychiatric thinking to suggest that the veteran's back 
disorder had caused the depression.  The examiner stated that 
this was a major depressive disorder, which was, in all 
likelihood, a chemical imbalance.  Moreover, the examiner 
stated that back pain, which was uncomfortable and may have 
been disabling at periods of time in his life, but which was 
not severe enough to prevent him from doing severe, heavy 
manual labor for a number of years, was not - in the 
examiner's opinion - sufficient cause for such a major 
psychiatric disorder, particularly in the context of severe 
alcoholism.

In a February 1993 rating decision, the RO, among other 
things, denied service connection for chronic major 
depression as secondary to the low back disorder.  The RO 
found that it was not shown that the chronic major depression 
was actually caused by the low back disorder.

The veteran appealed the February 1993 rating decision to the 
Board.  In a May 1993 statement, the veteran contended, in 
part, that his VA psychiatric examination had been 
inadequate.  He also contended that all of his deep 
depression and panic and anxiety attack, as well as suicide 
attempts, always came after he had to quit a job because of 
severe pain in the entire back.  The veteran also reported 
that he was collecting social security benefits because of 
his major depression.

Various VA medical records were added to the file that 
covered the period from December 1991 to May 1994.  These 
records primarily concerned the veteran's psychiatric and 
alcohol problems.  Among other things, these records show the 
veteran was hospitalized in September 1992 because of being 
unconscious over an overdose of Soma.  Nothing in these 
records related the veteran's major depression to his period 
of active duty, to include his service-connected back 
disorder.

Also added to the file were VA vocational rehabilitation 
records which covered the period from August 1984 to May 
1993.  However, these records contain no competent medical 
evidence which related the veteran's major depression to his 
period of active duty, to include his service-connected back 
disorder.

Records were also obtained from the Social Security 
Administration, (SSA) which included a June 1992 Disability 
Determination and Transmittal Sheet dated in June 1992.  This 
Sheet shows that the veteran was determined to be entitled to 
disability benefits pursuant to the Social Security Act 
effective March 1, 1991.  Primary diagnosis was major 
depression.  Secondary diagnoses were history of bipolar 
disorder, and alcohol dependence.  The supporting evidence 
for this decision included a May 1992 psychiatric 
examination, and VA medical records dated from August to 
December 1991, some of which were already on file.  However, 
these records contain no competent medical evidence which 
related the veteran's major depression to his period of 
active duty, to include his service-connected back disorder.

Also on file is a November 1993 statement from a Psychology 
Technician, STAR Program, from the VAMC in Sheridan, Wyoming.  
This official reported that the implication that alcohol was 
a factor in the veteran's withdrawal from the program was 
error.  It was stated that the veteran was not terminated 
because of lack of progress.  In fact, his immediate 
supervisor expressed pleasure in his job performance and 
inquired if there were others who could also be assigned.  
The official stated that the veteran quit because of 
increased pain and depression, and that the veteran was seen 
in intensive care within 36 hours after quitting the file 
room due to an overdose of his prescription pain medication.  
It was noted that the veteran denied that this was a suicide 
attempt, but rather an accidental overdose.

The veteran underwent a VA examination of the spine in March 
1995.  Following examination of the veteran, the examiner 
commented that the veteran had numerous problems, including a 
history of depression and polysubstance abuse.  Also, the 
examiner commented that the veteran's claims folder and 
military history file were not available for his review.  The 
examiner did not relate the veteran's depression to his 
period of active duty, to include his service-connected back 
disorder.

In a July 1995 statement, the veteran requested that an 
independent medical examiner's opinion be obtained in 
conjunction with his case.  He contended that the VA 
psychiatric examination he had received was inadequate, and 
that the examiner only spent 10 minutes with him.

The evidence on file shows that the veteran underwent VA 
hospitalizations from October to December 1995, and from 
December 1995 to February 1996, for alcohol detoxification.  
Nothing in these records related the veteran's major 
depression to his period of active duty, to include his 
service-connected back disorder.

Thereafter, the veteran underwent a VA examination for mental 
disorders in June 1996.  Among other things, the examiner 
noted that the veteran's claims folder was available and was 
reviewed.  Following examination of the veteran, the 
examiner's diagnostic impressions were dysthymic disorder, 
which was of moderate severity and was secondary to chronic 
physical illness; and alcohol dependence, which was in 
partial remission by self report.

In an October 1996 rating decision, the RO deferred making a 
determination regarding the veteran's claim of service 
connection for major depression pending psychiatric 
examination.  The RO noted the that the July 1992 VA examiner 
stated that the veteran's depression was both affected by and 
may exacerbate the back disorder, but that it was unrealistic 
and did not fit current psychiatric thinking to suggest that 
the back pain had caused his depression.  Therefore, the July 
1996 VA examiner was requested to determine the level of 
additional disability which was considered proximately due to 
the service-connected disability.  However, the findings of 
the July 1996 examiner were deemed to be inadequate because 
he did not delineate whether the dysthymic disorder was 
specifically related to the low back disorder and it was 
noted that the veteran has other "physical disabilities."  
Additionally, the examiner did not determine the level of 
additional disability which was considered proximately due to 
the service-connected disability.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from February to April 1997 due to alcohol 
dependence.  Other medical conditions treated at this time 
were severe hypothermia; multiple contusions facial and 
trunk, all secondary to exposure related to chronic and acute 
alcohol intoxication and dependence; rib fracture of the 
right lower rib cage; and metabolic acidosis.  It was noted 
that the veteran was admitted via the emergency room with 
facial bleeding and alcohol intoxication.  These records 
contain no competent medical opinion which related the 
veteran's major depression to his period of active duty, to 
include his service-connected back disorder.

The veteran underwent a VA examination of the lumbosacral and 
cervical spines in March 1998.  Among other things, the 
examiner indicated that the veteran's claims folder had been 
reviewed.  Following examination of the veteran, the examiner 
diagnosed, in part, history of major depression with 
psychotic features, which the examiner opined was "not 
related to his chronic low back pain."

The veteran subsequently underwent a VA psychiatric 
examination in October 1998.  At the time of this 
examination, the examiner stated that the purpose of the exam 
was to determine to what extent the veteran's back injury 
contributed to the veteran's symptoms of depression.  
Further, the examiner noted that the veteran's claims folder 
and medical records were available and reviewed.  Following 
examination of the veteran, the examiner diagnosed alcohol 
dependence, and depression, not otherwise specified.  
Moreover, the examiner opined that the veteran's current 
depression was not from his back injury but from his self-
defeating lifestyle and his addiction to alcohol.

Additional VA medical records were added to the file that 
covered the period from July 1997 to January 1999.  These 
records show, in part, treatment for the veteran's major 
depression.  However, these records contain no competent 
medical opinion which relates the veteran's major depression 
to his period of active duty, to include his service-
connected back disorder.


Analysis.  Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The evidence on file, including the 
veteran's own statements, show that he was first diagnosed 
with depression in 1981, which is many years after his 
discharge from active duty.  Therefore, the Board concludes 
that competent medical evidence is necessary in order to well 
ground the veteran's claim.  See Grottveit at 93; see also 
Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and 
not simply a showing of continuity of symptoms, is needed to 
provide a nexus between the veteran's in-service symptoms and 
the currently diagnosed disabilities).

The Board finds that the veteran's claim of entitlement to 
service connection for depression as secondary to the 
service-connected back disorder is well grounded pursuant to 
the Caluza test.  There is medical evidence on file which 
diagnoses the veteran with depression.  Further, the Board 
finds that the opinions of the July 1992 and June 1996 VA 
examiners provides the requisite medical nexus between the 
veteran's depression and his service-connected back disorder 
for the purpose of making the claim well grounded.  As stated 
above, July 1992 VA examiner opined that the veteran's 
depression was both affected by and may exacerbate his back 
condition.  The June 1996 VA examiner diagnosed the veteran 
with dysthymic disorder, secondary to chronic physical 
illness.  While there are certain deficiencies in both of 
these opinions, the Board notes that the evidence is support 
of a veteran's claim is presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Adjudication of the veteran's claim of service connection for 
depression does not end with the finding that the case is 
well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

In the instant case, the Board concludes that the 
preponderance of the medical evidence is against the claim.  
Both the March 1998 and October 1998 VA examiners found that 
there was no relationship between the veteran's depression 
and his service-connected back disorder.  As noted above, the 
March 1998 VA spine examiner diagnosed, in part, history of 
major depression with psychotic features, and opined that it 
was "not related to [the veteran's] chronic low back pain."  
More importantly, the October 1998 VA psychiatric examiner 
opined that the veteran's current depression was not from his 
back injury but from his self-defeating lifestyle and his 
addiction to alcohol.  Both of these examiners indicated that 
they had reviewed the veteran's claims folder, which would 
have included the opinions of the July 1992 and June 1996 VA 
examiners.  Therefore, the Board finds that opinions of the 
March 1998 and October 1998 VA examiners are entitled to more 
weight.  Granted, it is not shown that the March 1998 VA 
examiner is a specialist in psychiatry, but the October 1998 
VA examiner is.  Further, as indicated above, the Board finds 
that there are deficiencies in the opinions of the July 1992 
and June 1996 VA examiners.

The July 1992 VA examiner opined that veteran's depression 
was both affected by and may exacerbate his back condition.  
(Emphasis added).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court') 
has found that purely speculative medical opinions do not 
provide the degree of certainty required for medical nexus 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet.App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet.App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish a plausible claim"); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Further, the 
Board notes that the July 1992 VA examiner also stated that 
it was unrealistic and did not fit current psychiatric 
thinking to suggest that the veteran's back disorder had 
caused the depression.  Finally, the Board notes that the 
veteran contended that the July 1992 VA examination had been 
inadequate.

With respect to the June 1996 VA examination, the Board 
concurs with the RO's determination that this examination was 
inadequate because the examiner did not state what was the 
physical illness which caused the diagnosed dysthymic 
disorder.  As noted by the RO, the veteran has other chronic 
physical disabilities besides his back disorder, such as his 
hips and cervical spine.  Even if the examiner did intend 
"physical illness" to mean the veteran's back disorder, the 
Board has already determined that the opinions of the March 
1998 and especially the October 1998 VA examiners are 
entitled to more weight.  

The Board notes that the opinion of the July 1992 VA examiner 
indicates that Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
may be applicable to the instant case.  In Allen, the Court 
held that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.301(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  However, for the reasons stated 
above, the Board has found that the July 1992 VA examination 
is deficient and inadequate.  Moreover, the Board notes that 
the October 1998 VA psychiatric examiner stated that he was 
requested to determine to what extent the veteran's back 
injury contributed to the veteran's symptoms of depression.  
This would include any aggravation pursuant to Allen.  
Additionally, the October 1998 VA examiner's review of the 
claims folder would have included the July 1992 VA 
examination.  However, the October 1998 VA examiner concluded 
that the veterans current depression was not from his back 
injury but from his self-defeating lifestyle and his 
addiction to alcohol.  The Board finds that the opinion of 
October 1998 VA examiner shows that there is no relationship 
between the veteran's depression and his back disorder, to 
include the possible application of Allen.

The only other evidence in support of the veteran's claim of 
service connection for depression as secondary to his 
service-connected back disorder are the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot support a grant 
of service connection in the instant case.  See Grottveit at 
93; see also Caluza at 504.

The Board notes that the veteran requested in a July 1995 
statement that an independent medical examiner's opinion be 
obtained with respect to his depression claim.  However, the 
Board concludes that the evidence in this case does not 
present a question of medical complexity or controversy to 
warrant such a referral.  See 38 C.F.R. § 20.901(d).  The 
Board finds that the opinions obtained from the VA examiners, 
particularly the October 1998 VA psychiatric examiner, 
adequately addresses the etiology of the veteran's 
depression.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hips

Background.  The veteran's spine and lower extremities were 
clinically evaluated as normal on his February 1956 
enlistment examination.  His service medical records show 
that the veteran was involved in a motor vehicle accident in 
May 1957, at which time he sustained a simple fracture left 
lower rib, with no artery or nerve involvement; contusion of 
the left scalp and kidney, nor artery or nerve involvement; 
and a simple fracture of the transverse processes L3 and L4, 
also with no artery or nerve involvement.  However, no 
injuries were reported regarding his hips.  On the December 
1958 examination, the veteran's spine and lower extremities 
were clinically evaluated as normal.

Various medical records are on file, including reports of VA 
examinations conducted in July 1971, September 1976, August 
1984; reports of VA hospitalizations for May to July 1971, 
April to July 1972 (although it is noted that the veteran 
went on unauthorized absence beginning in May 1972), August 
1973, November to December 1979, July 1971, and July 1986; as 
well as a private medical statement dated in March 1973.  
Nothing in these records diagnoses the veteran as having 
degenerative changes of either hip.  However, the veteran was 
noted to have hip pain on a December 1987 VA examination, and 
VA medical records dated in January 1988.  VA X-rays taken of 
the veteran's hips and pelvis in December 1987 showed the 
bone density and trabecular pattern to be normal.  No 
fractures or dislocations were seen.  Hip joints and 
sacroiliac joints were symmetrical in appearance.  No soft 
tissue abnormalities were seen.  The overall impression from 
this X-ray was negative examination of the pelvis and both 
hips.

The veteran's claim of entitlement to service connection for 
degenerative changes of the hips as secondary to the service-
connected back disorder was received by the RO in March 1992.  
As noted above, VA medical records were subsequently obtained 
that covered a period from May 1991 to February 1992, which 
showed that the veteran was hospitalized on several 
occasions.  These records do contain findings of arthritis of 
the right hip, but contain no competent medical evidence 
which relates this condition to the veteran's period of 
active duty to include his service-connected back disorder.

As noted above, the veteran underwent VA physical and 
psychiatric examinations in July 1992.  The VA psychiatric 
examination made no pertinent findings regarding the 
veteran's hips.

At the July 1992 physical examination, the veteran complained 
of muscle spasms in the lower back and the neck, as well as 
headaches in the back of his head.  Following examination of 
the veteran, the examiner diagnosed chronic back strain, 
degenerative joint disease of both hips by history, cervical 
disc disease and chronic mental depression by history.  

Various VA X-rays were also taken in July 1992, including the 
veteran's hips and pelvis.  This X-ray revealed spina bifida 
at S1.  There was also minimal degenerative change at L5-S1.  
The hip joints were found to be within normal limits for age.

In a February 1993 rating decision, the RO denied the 
veteran's claim of service connection for degenerative 
changes of the hips.  The RO stated that the recent objective 
VA examination did not show that the veteran had this 
condition, nor was it shown on X-ray.

The veteran appealed the February 1993 rating decision to the 
Board.  

Various VA medical records were subsequently added to the 
file that covered the period from December 1991 to May 1994, 
including reports of hospitalizations from October 1992 to 
May 1993, May to June 1993, and September to November 1993.  
These records also include diagnoses of arthritis of the 
right hip, such as an October 1992 to May 1993 VA 
hospitalization report.  However, no competent medical 
opinion is on file which relates this arthritis of the right 
hip to the veteran's period of active duty, to include his 
service-connected back disorder.

As noted above, VA vocational rehabilitation records are on 
file that cover the period from August 1984 to May 1993.  
These records include an August 1984 examination report which 
revealed full range of motion of the hips, knees, and ankles, 
among other things.  There is also the VA hospitalization 
report from October 1992 to May 1993, which included a 
diagnosis of arthritis of the right hip.  No other pertinent 
findings were made regarding the veteran's hips.  

The March 1995 VA spine examination made no pertinent 
findings regarding the veteran's hips.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from October to December 1995, and from 
December 1995 to February 1996 for alcohol detoxification.  
Physical examination from both of these VA hospitalizations 
were essentially normal, although it was noted that the 
veteran looked older than his chronological age.  Also, the 
physical examination from the second hospitalization noted 
that he had stigmata of alcohol and early aging with proximal 
muscle atrophy.  No pertinent findings were made regarding 
the veteran's hips.

The veteran underwent VA examinations for mental disorders 
and the spine in June 1996.  Both examiners noted that the 
veteran's claims folder had been reviewed.  Neither of these 
examinations made any pertinent findings regarding the 
veteran's hips.  

The evidence on file shows that the veteran was hospitalized 
at a VA facility from February to April 1997 due to alcohol 
dependence.  Other medical conditions treated at this time 
were severe hypothermia; multiple contusions facial and 
trunk, all secondary to exposure related to chronic and acute 
alcohol intoxication and dependence; rib fracture of the 
right lower rib cage; and metabolic acidosis.  It was noted 
that the veteran was admitted via the emergency room with 
facial bleeding and alcohol intoxication.  These records 
contain no pertinent findings regarding the veteran's hips.

The veteran underwent a VA examination of the spine in March 
1998, and a VA psychiatric examination in October 1998.  
Neither of these examinations made any pertinent findings 
regarding the veteran's hips.

Additional VA medical records were also added to the file 
that covered the period from July 1997 to January 1999.  
These records contain no pertinent findings regarding the 
veteran's hips.

In a February 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
degenerative changes of the veteran's hips.  


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
degenerative changes of the hips, as secondary to the 
service-connected back disorder, is not well grounded.

The veteran was not diagnosed with the disability during 
service, nor has he alleged continuity of symptomatology.  
Consequently, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  

With respect to the Caluza test, the Board notes that while 
the veteran has been diagnosed with arthritis of the right 
hip, no degenerative changes were actually revealed by the VA 
X-rays taken in December 1987 and July 1992.  Thus, it is 
questionable whether the veteran even has degenerative 
changes of either hip.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  

Even if the Board were to proceed on the assumption that the 
veteran does have degenerative changes of both hips, his 
claim would still be not well grounded due to the lack of 
medical nexus evidence.  No competent medical evidence is on 
file which relates degenerative changes of the veteran's hips 
to his period of active duty, to include his service-
connected back disorder.  The only such evidence are the 
veteran's own contentions.  However, the Board has already 
determined that the veteran is not qualified to render a 
medical opinion.  See Espiritu, supra.  Consequently, his 
contentions cannot well ground the claim.  Grottveit at 93; 
Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim of entitlement to service connection for 
degenerative changes of the hips, as secondary to the 
service-connected back disorder, is not well grounded and 
must be denied.  As the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally 
Gilbert, supra.



C.  Cervical Spine

Background.  The veteran's spine, as well as his head, face 
and neck, were clinically evaluated as normal on his February 
1956 enlistment examination.  His service medical records 
show that the veteran was involved in a motor vehicle 
accident in May 1957, at which time he sustained a simple 
fracture left lower rib, with no artery or nerve involvement; 
contusion of the left scalp and kidney, nor artery or nerve 
involvement; and a simple fracture of the transverse 
processes L3 and L4, also with no artery or nerve 
involvement.  However, no injuries were reported regarding 
his cervical spine/neck.  On the December 1958 examination, 
the veteran's spine, as well as his head, face, and neck were 
clinically evaluated as normal.

Various medical records are on file, including reports of VA 
examinations conducted in July 1971, September 1976, August 
1984, December 1987; reports of VA hospitalizations for May 
to July 1971, April to July 1972 (although it is noted that 
the veteran went on unauthorized absence beginning in May 
1972), August 1973, November to December 1979, July 1971, and 
July 1986; VA medical records for the period from January to 
April 1988, as well as a private medical statement dated in 
March 1973.  Nothing in these records diagnoses the veteran 
has having degenerative changes of the cervical spine.

The veteran's claim of entitlement to service connection for 
degenerative changes of the cervical spine as secondary to 
the service-connected back disorder was received by the RO in 
March 1992.  As noted above, VA medical records were 
subsequently obtained that covered a period from May 1991 to 
February 1992, which showed that the veteran was hospitalized 
on several occasions.  These records also include a February 
1992 X-ray of the veteran's cervical spine, which revealed 
marked degenerative disc disease at C5-C6, and to a lesser 
extent the C6-C7 levels with neural foraminal narrowing.  
However, nothing in these records related the veteran's 
degenerative changes of the cervical spine to his period of 
active duty, to include his service-connected back disorder.

As noted above, the veteran underwent VA physical and 
psychiatric examinations in July 1992.  The VA psychiatric 
examination made no pertinent findings regarding the 
veteran's cervical spine.  

At the July 1992 physical examination, the veteran complained 
of muscle spasms in the lower back and the neck, as well as 
headaches in the back of his head.  Further, the examiner 
noted that the veteran had a February 1992 X-ray report which 
indicated marked degenerative disc disease at the C5-C6 and 
C6-C7 levels.  Examination of the head revealed it to be 
atraumatic and normocephalic.  The face was symmetrical.  
Examination of the neck showed it to be supple.  Also, the 
examiner commented that it did not appear to be tender at the 
time of the examination.  Following examination of the 
veteran, the examiner diagnosed chronic back strain, 
degenerative joint disease of both hips by history, cervical 
disc disease and chronic mental depression by history.  

Various VA X-rays were also taken in July 1992, including of 
the veteran's neck.  It was noted that alignment was 
remarkable for loss of the normal cervical lordosis, which 
was most likely secondary to the veteran's head position.  
There was also mild disc space narrowing at C4-C5, with 
marked disc space narrowing at C5-C6, and C6-C7.  Further, 
small osteophytes were identified at these levels.  The 
alignment was maintained with flexion.

Various VA medical records were subsequently added to the 
file that covered the period from December 1991 to May 1994, 
including reports of hospitalizations from October 1992 to 
May 1993, May to June 1993, and September to November 1993.  
These records contain no competent medical opinion which 
relates the degenerative changes of the veteran's cervical 
spine to his period of active duty, to include his service-
connected back disorder.

The March 1995 VA spine examination made no pertinent 
findings regarding the veteran's cervical spine.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from October to December 1995, and from 
December 1995 to February 1996 for alcohol detoxification.  
Physical examination from both of these VA hospitalizations 
were essentially normal, although it was noted that the 
veteran looked older than his chronological age.  Also, the 
physical examination from the second hospitalization noted 
that he had stigmata of alcohol and early aging with proximal 
muscle atrophy.  No pertinent findings were made regarding 
the veteran's cervical spine.

The veteran underwent VA examinations for mental disorders 
and the spine in June 1996.  Both examiners noted that the 
veteran's claims folder had been reviewed.  The mental 
disorders examiner made no pertinent findings regarding the 
veteran's cervical spine.

The June 1996 VA spine examiner diagnosed degenerative joint 
disease of the cervical spine, among other things.  Further, 
the examiner noted that he was asked to render an opinion as 
to whether the veteran's service-connected low back disorder 
could be causing his nonservice-connected cervical spine 
disease.  The examiner opined that he thought that it was 
unlikely that the service-connected condition was causing the 
veteran's cervical spine degenerative change.  This was based 
on the fact that a review of the claims folder showed no 
mention of a neck injury during the veteran's motor vehicle 
accident in 1957.  Additionally, the veteran himself denied 
any knowledge of any neck injury, although he stated that the 
cervical spine pain, when added to the pain of his lower 
back, was making it more difficult for him.  Moreover, the 
veteran did not relate the onset of neck pain until some time 
in the 1990s.  Therefore, the examiner felt that had there 
been an injury to the veteran's cervical spine that occurred 
in the motor vehicle accident in 1957, any degenerative 
change that would have resulted from that should have 
appeared sooner than 33 years after the injury.

VA X-rays were also taken of the cervical spine in June 1996 
which revealed spurring and disc space narrowing at C4-C5, 
C5-C6, and C6-C7.  There was no evidence of fracture, 
subluxation, or prevertebral soft tissue swelling.  Overall 
impression was spondylosis at C4-C5, C5-C6, and C6-C7.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from February to April 1997 due to alcohol 
dependence.  Other medical conditions treated at this time 
were severe hypothermia; multiple contusions facial and 
trunk, all secondary to exposure related to chronic and acute 
alcohol intoxication and dependence; rib fracture of the 
right lower rib cage; and metabolic acidosis.  It was noted 
that the veteran was admitted via the emergency room with 
facial bleeding and alcohol intoxication.  These records 
contain no competent medical evidence which relates the 
veteran's degenerative changes of the cervical spine to his 
period of active duty, to include his service-connected back 
disorder.

The veteran underwent a new VA examination of the spine in 
March 1998  The examiner indicated that the veteran's claims 
folder had been reviewed.  Range of motion findings were made 
regarding the veteran's lumbosacral and cervical spine.  
However, the examiner made no diagnosis regarding the 
veteran's cervical spine, and offered no opinion as to the 
etiology of the degenerative changes to the veteran's 
cervical spine.

Additional VA medical records were added to the file that 
covered the period from July 1997 to January 1999.  These 
records contain no competent medical opinion which relates 
the degenerative changes of the veteran's cervical spine to 
his period of active duty, to include his service-connected 
back disorder.

In a February 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
degenerative changes of the veteran's cervical spine.

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
degenerative changes of the cervical spine, as secondary to 
the service-connected back disorder, is not well grounded.

The veteran was not diagnosed with the disability during 
service, nor has he alleged continuity of symptomatology.  
Consequently, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  

With respect to the Caluza test, the Board notes that the 
competent medical evidence clearly shows that the veteran has 
degenerative changes to his cervical spine.  However, no 
competent medical evidence is on file which relates the 
degenerative changes of the veteran's cervical spine to his 
period of active duty, to include his service-connected back 
disorder.  In fact, the only competent medical opinion to 
address the etiology of the veteran's cervical spine disorder 
is the opinion of the June 1996 VA spine examiner.  As stated 
above, the examiner found that it was unlikely that the 
service-connected condition was causing the veteran's 
cervical spine degenerative change.  The Court has long 
maintained that neither the Board nor the RO can reject 
medical evidence, or reach an opposite conclusion, based 
solely on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The only additional evidence in support of the veteran's 
claim are the veteran's own contentions.  However, the Board 
has already determined that the veteran is not qualified to 
render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot well ground the claim.  
Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim of entitlement to service connection for 
degenerative changes of the cervical spine, as secondary to 
the service-connected back disorder, is not well grounded and 
must be denied.  As the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally 
Gilbert, supra.

It is noted that the RO did not specifically deny the 
appellant's claims of service connection for his hips and 
spine on the basis of the claims being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claims are well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well-ground 
either his claim of service connection for the hips or his 
cervical spine.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 
1997); Epps, supra.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
back, skull, and ribs are all more disabling than 
contemplated by the current evaluations.  Therefore, his 
claims for increased evaluations are well-grounded.  VA has 
accorded the veteran an examination in relation to this 
claim, and obtained medical records pertaining to the 
treatment he has received for his disabilities.  There does 
not appear to be any pertinent medical evidence that is not 
of record or requested by the RO.  Thus, the Board finds that 
VA has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

A.  Back Disorder

Background.  Service connection was granted for a back 
disorder by an August 1971 rating decision, evaluated as 10 
percent disabling effective May 18, 1971.  It was noted that 
the veteran had been involved in a motor vehicle accident 
during service when he was a passenger in a truck that went 
out of control.  As a result of this accident, the veteran 
sustained a fractured lower left rib, a simple fracture of L3 
and L4, as well as contusion of the left scalp and kidney.

The veteran was subsequently assigned a 20 percent disability 
rating for his back disorder by a May 1988 rating decision, 
effective January 29, 1988.

The veteran's current claim for an increased rating for his 
back disorder, among other things, was received by the RO in 
March 1992.  VA medical records were subsequently added to 
the file that covered the period from May 1991 to February 
1992.  These records show that the veteran was hospitalized 
from May to June 1991, where he was diagnosed with major 
depression, recurrent and chronic versus anxiety disorder 
with panic; personality disorder with narcissistic passive 
aggressive, passive dependent, and dysthymic features; back 
pain with history of back injury due to auto accident 1957; 
chronic microscopic hematurias; and status post bladder 
injury.  The report of this hospitalization primarily 
concerned the veteran's psychiatric condition.  Physical 
examination noted that the veteran was afebrile with vital 
signs stable, and that he had dentures.  The remainder of the 
physical examination was unremarkable.  Thereafter, the 
veteran was again hospitalized from June to July 1991.  
Although the diagnoses included degenerative arthritis of the 
lumbar spine, it was noted that the veteran refused to have 
physical examination.  Similarly, the veteran was 
hospitalized again from August to November 1991.  Again, it 
was noted that the veteran had a history of low back pain, 
but no pertinent findings were made regarding the current 
nature and severity of the disability.

In an undated statement, the veteran reported he had 
experienced a lot of misery and pain over the years because 
of his back injury, and that he was unable to work because of 
his back pain.

The veteran underwent VA physical and psychiatric 
examinations in July 1992.  The psychiatric examination made 
no pertinent findings regarding the nature and severity of 
the veteran's back injury.

At the July 1992 physical examination, the veteran complained 
of muscle spasms in the lower back and the neck, as well as 
headaches in the back of his head.  On examination, the 
examiner noted that the veteran was a well nourished, well 
developed, somewhat muscular individual whose gait and 
posture were normal.  The examiner found no point tenderness 
on the veteran's back.  Similarly, the examiner found no 
atrophy or asymmetry of the musculature.  However, the 
muscles did appear significantly more tense than normal.  
Flexion was noted to be somewhat limited.  "Goniometer" was 
not available at the time of the examination.  Backwards 
extension appeared to be normal.  Additionally, the examiner 
stated that lateral flexion was limited to probably 30 
degrees in either direction symmetrically, and that rotation 
was limited to probably 20 degrees on either side.  Straight 
leg raising was found to be negative except for hamstring 
tightness.  Based on the foregoing, the examiner diagnosed 
chronic back strain, among other things.

Also in July 1992, VA took various X-rays of the veteran, 
including his lumbosacral spine.  This X-ray revealed some 
very minimal dextroconvex scoliosis.  Additionally, small 
osteophytes were identified at the L2-L3 level.  Mild disc 
space narrowing was seen at L4-L5, with more marked disc 
space narrowing at L5-S1.  Further, there were degenerative 
changes of the facet joints seen at L4-L5 and L5-S1.  There 
was spina bifida at S1 as well.

In a February 1993 rating decision, the RO, in part, denied 
the veteran's claim for a disability rating in excess of 20 
percent for his back disorder.  The RO found that the 
evidence did not show that the condition was so disabling as 
to cause severe impairment.

The veteran appealed the February 1993 rating decision to the 
Board.  In a May 1993 statement, the veteran contended, in 
part, that he was unable to hold down a job because of his 
service-connected back disorder.  Therefore, he believed that 
he did have severe impairment because of his back disorder.  
Additionally, the veteran contended that his July 1992 
physical examination was inadequate, in part because it 
lasted only 25 minutes.

Additional VA medical records were added to the file that 
covered the period from December 1991 to February 1994.  
These records primarily concerned the veteran's psychiatric 
condition.  However, the veteran was evaluated in January 
1992, in part, because of complaints of back pain.  On 
examination, the veteran's back bend was found to be within 
normal limits.  He was also found to have +2/4 bilateral knee 
jerk and ankle jerk, among other things.  Straight leg 
raising was positive at 50 degrees on the left, and 30 
degrees on the right.  In March 1992 in part because of his 
complaints of low back pain radiating into his right hip 
area.  On physical examination, the veteran's right leg had a 
normal neurologic exam with normal reflexes and a negative 
straight leg raise.  His right lumbar "gluteal" muscular 
region was found to be tender with some minimal spasm.  Also, 
he was found to be "4+" tender over the greater trochanter.  
Overall, the examiner's impression was that the veteran had 
trochanteric bursitis with gluteal spasm and secondary lumbar 
spasm.  As a result, the veteran was given a sterile 
injection using a mix of Lidocaine and Kenalog.  

Also on file is a statement dated "April 9 19" which 
reported that during the time the veteran worked in files he 
mentioned that he did not care to work in files because the 
bending over hurt his back.

VA vocational rehabilitation records were also added to the 
file that covered the period from August 1984 to May 1993.  
Among other things, these records reflect that the veteran 
reported that he had lost jobs in the past because of his 
back pain.  These records also reflect that the veteran 
performed duties as a file clerk as part of the vocational 
rehabilitation program.  An April 1993 letter states that the 
veteran was successfully working as a file clerk until he had 
a psychiatric relapse, and was hospitalized because of a 
prescribed drug overdose.

Records were also obtained from the SSA which included a June 
1992 Disability Determination and Transmittal Sheet dated in 
June 1992.  This Sheet shows that the veteran was determined 
to be entitled to disability benefits pursuant to the Social 
Security Act effective March 1, 1991.  Primary diagnosis was 
major depression.  Secondary diagnoses were history of 
bipolar disorder, and alcohol dependence.  The supporting 
evidence for this decision included a May 1992 psychiatric 
examination, and VA medical records dated from August to 
December 1991, some of which were already on file.  These 
records primarily concerned the veteran's psychiatric and 
alcohol problems, and made no pertinent findings regarding 
the nature and severity of the veteran's back disorder.

Also on file is a November 1993 statement from a Psychology 
Technician, STAR Program, from the Sheridan VAMC.  This 
official reported that the veteran was seen by physical 
therapy for back and hip pain on a daily basis during his 
time as a file clerk as part of the vocational rehabilitation 
program.  Additionally, it was stated that the implication 
that alcohol was a factor in the veteran's withdrawal from 
the program was error.  It was stated that the veteran was 
not terminated because of lack of progress.  In fact, his 
immediate supervisor expressed pleasure in his job 
performance and inquired if there were others who could also 
be assigned.  The official stated that the veteran quit 
because of increased pain and depression, and that the 
veteran was seen in intensive care within 36 hours after 
quitting the file room due to an overdose of his prescription 
pain medication.  It was noted that the veteran denied that 
this was a suicide attempt, but rather an accidental 
overdose.

There is also a letter, dated in December 1993, from a resort 
which stated that the veteran had been employed with them 
thru July and August 1993, but that he had to leave because 
of his problems with depression and back pain.

The veteran underwent a VA examination of the spine in March 
1995.  At this examination, the veteran complained that he 
had back pain that would sometimes radiate down the back of 
his right thigh when he sat too long or bend over and 
"stoops."  He also reported that he was unable to do "___ 
room" work in the past because of the pain, and that he was 
unable to sit for any prolonged periods of time because of 
the discomfort.  The examiner noted that the evaluation was 
confined to the veteran's lumbosacral spine.  On examination, 
the veteran was able to forward flex at the hips to 55 
degrees.  He had backward extension to 15 degrees.  
Additionally, it was noted that he was able to reach his 
fingertips to within 10 inches of the floor when he bent 
forward.  Left lateral flexion was to 10 degrees, while right 
lateral flexion was to 15 degrees.  He was able to rotate to 
20 degrees on the right, and approximately 15 degrees on the 
left.  Straight leg raising, sitting, revealed that the 
veteran could do it without back pain.  The examiner noted 
that the veteran had 2+ bilateral quadriceps and Achilles 
tendon reflexes.  Further, the veteran was found to have 
decreased pinprick sensation over the L5 distribution in the 
right foot.  Nevertheless, he had good bilateral flexion and 
extension strength of his feet and great toes.  He also had 
normal strength in his tibialis anterior bilaterally and of 
his peroneus longus musculature bilaterally.  

The examiner also stated that he had reviewed X-rays of the 
veteran's lumbosacral spine conducted in 1994.  These X-rays 
revealed severe narrowing of the lumbosacral disc space with 
sclerotic changes at the L5/S1 facets.  Additionally, there 
was minimal osteophytes in the rest of the lumbar spine, as 
well a slight anterior wedging of the L1 vertebral body.  
Overall, the examiner commented that the arthritic changes 
were not impressive at all except at the L5-S1 area and that 
these were quite severe.  

Based on the foregoing, the examiner gave an assessment that 
the veteran had numerous problems including a history of 
depression and polysubstance abuse.  Also, the veteran had a 
history of chronic low back pain which he claimed caused him 
to be unable to be fully employed.  The examiner specifically 
noted that the veteran's claims folder and his military 
history file were not available for review.  Consequently, 
the examiner stated he did not know the extent of the 
veteran's injuries with any precision because of the lack of 
these records.

In a July 1995 statement, the veteran requested that an 
independent medical examiner's opinion be obtained in 
conjunction with his case.  He contended that both the July 
1992 and March 1995 VA examinations of his back were 
inadequate.  The veteran stated that he experienced pain 
while performing the range of motion study at the March 1995 
examination, and that both examinations were brief.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from October to December 1995, and from 
December 1995 to February 1996 for alcohol detoxification.  
Physical examination from both of these VA hospitalizations 
were essentially normal, although it was noted that the 
veteran looked older than his chronological age.  Also, the 
physical examination from the second hospitalization noted 
that he had stigmata of alcohol and early aging with proximal 
muscle atrophy.  No pertinent findings were made regarding 
the nature and severity of the veteran's back disorder.

A new VA examination of the spine was subsequently accorded 
to the veteran in June 1996.  Among other things, the 
examiner noted that the veteran's claims folder had been 
reviewed.  The veteran complained of increasing low back 
pain.  He reported that he had back pain all of the time, but 
some days were better and some were worse.  Further, the 
veteran reported that his back pain would move up the right 
side of the back, at times to the shoulder blade.  He also 
reported that he had right buttocks pain, which he described 
as a hot aching sensation that moved down the back of his 
thigh to the posterior knee.  The veteran stated that the 
pain was worse on sitting for more than 30 to 45 minutes, and 
that if he got up and moved around the pain would decrease.  
Additionally, he reported that mowing the lawn and leaning 
forward also increased the pain.  

On examination, it was noted that the veteran moved easily 
and was in no acute distress.  It was further noted that the 
veteran arose from a seated position and from a supine 
position on the examination table readily.  On examination of 
the lumbar spine, the examiner found some mild tenderness to 
palpation of the right lower paralumbar muscles.  However, 
there was no tenderness to palpation of the buttocks.  Range 
of motion testing showed 40 degrees of lumbar flexion; 50 
degrees of lumbar extension; 14 degrees of right lateral 
motion; 17 degrees of left lateral motion; 35 degrees of 
right rotation; and 33 degrees of left rotation.  The 
examiner noted that there were some complaints of pain at the 
end of the range of motion testing.  There was no palpable 
spasm.  Further, deep tendon reflexes of the upper and lower 
extremities were found to be symmetrical and within normal 
limits.  There was negative straight leg raising, 
bilaterally.  Hamstrings were found to be tight, bilaterally.  
Based on the foregoing, the examiner diagnosed, in part, 
degenerative joint disease of the lumbosacral spine, history 
of fractured transverse process at L3 and L4, and bilateral 
ulnar neuropathy.  

A June 1996 VA X-ray of the lumbosacral spine revealed mild 
anterior wedge compression deformities of T12 and L1 
vertebral bodies approximately 20 percent of each.  It was 
noted that the age was uncertain, radiographically.  The 
other vertebral bodies were found to be of normal height.  
However, there was spurring at all levels.  There was also 
severe disc space narrowing and vacuum degeneration at L5-S1 
along with spurring.  The alignment was found to be normal.  
The overall impression was compression fractures, probably 
old, of T12 and L1; and spondylosis at L5-S1.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from February to April 1997 due to alcohol 
dependence.  Other medical conditions treated at this time 
were severe hypothermia; multiple contusions facial and 
trunk, all secondary to exposure related to chronic and acute 
alcohol intoxication and dependence; rib fracture of the 
right lower rib cage; and metabolic acidosis.  It was noted 
that the veteran was admitted via the emergency room with 
facial bleeding and alcohol intoxication.  No pertinent 
findings were made regarding the nature and severity of the 
veteran's back disorder.

Thereafter, the veteran underwent a new VA examination of the 
lumbosacral and cervical spines on March 10, 1998.  At that 
time, the examiner indicated that the veteran's claims folder 
had been reviewed.  It was noted that the veteran complained 
of severe back stiffness, lasting one to two hours a day, 
among other things.  On physical examination, it was noted 
that the spine was painful on forward flexion at 30 degrees, 
and 10 degrees of backward extension.  Lateral bending was to 
10 degrees, bilaterally.  Rotation was limited to 20 degrees 
on the left, and to 18 degrees on the right.  Neurological 
examination revealed cranial nerves 2-12 to be intact.  Deep 
tendon reflexes were found to be 2+ and symmetric.  
Furthermore, the examiner stated that, diffusely, there were 
no motor or sensory abnormalities appreciated.  Similarly, no 
pathologic reflexes were appreciated.  The examiner also 
stated that radiologic examination of the lumbosacral spine 
revealed no spondylolisthesis.  However, there was mild 
spondylolysis in the mid and upper lumbosacral spine, with 
disc space narrowing present at L5-S1.  The overall 
interpretation was mid and upper lumbosacral spine 
spondylosis with L5-S1 degenerative disc disease.  Based on 
the foregoing, the examiner diagnosed degenerative disc 
disease lumbosacral spine secondary to osteoarthritis with 
chronic low back pain.  

In October 1998, the veteran underwent a VA psychiatric 
examination which made no pertinent findings regarding the 
nature and severity of his back disorder.

Additional VA medical records were added to the file which 
covered the period from July 1997 to January 1999.  Among 
other things, these records show treatment for complaints of 
back pain in March 1998, June 1998, and August 1998.  The 
records from August 1998 specifically note that the veteran 
complained of low back and left hip pain which he described 
as dull and achy.  Further, the veteran thought he had muscle 
spasms and wanted a muscle relaxes.  Examination showed mild 
bilateral muscle spasm without lower extremity weakness.  
Overall assessment was acute strain with spasm.  These 
records also show that the veteran was hospitalized in 
November and December 1998 for alcohol detoxification.  
During the November 1998 hospitalization, examination of the 
back was nontender.  The daily nurses' assessment and 
reassessment notes from December 1998 report normal range of 
motion under musculoskeletal assessment.

In a February 1999 rating decision and concurrent 
Supplemental Statement of the Case, the RO stated that due to 
the loss of range of motion since the last VA examination, 
the benefit of the doubt was given to the veteran and the 
evaluation was increased to 40 percent effective March 10, 
1998, the date of the VA examination.  

Legal Criteria.  Diagnostic Code 5289 provides criteria for 
evaluating ankylosis of the lumbar spine.  Favorable 
ankylosis warrants a 20 percent rating, while unfavorable 
ankylosis warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
However, there is no evidence that the veteran's back 
disorder is manifest by ankylosis.  Therefore, this 
Diagnostic Code is inapplicable in the instant case.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a disability rating of 40 percent for 
his back disorder.  The March 1995 VA examiner stated that 
review of 1994 X-rays revealed "severe" narrowing of the 
lumbosacral disc space with sclerotic changes at the L5-S1 
facets.  Similarly, the June 1996 VA X-rays revealed 
"severe" disc space narrowing and vacuum degeneration at 
L5-S1 along with spurring.  Diagnostic Code 5293 specifically 
states that a 40 percent rating will be assigned for 
"severe" symptoms of intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  There is no 
contradictory evidence to this specific portrayal of the 
veteran's degenerative disc disease.  Further, the Board 
notes that the veteran has complained of constant back pain, 
including at the range of motion testing conducted for the 
various VA examinations.  Based upon the specific 
classification of the veteran's degenerative disc disease as 
"severe," his complaints of pain, and resolving reasonable 
doubt in favor of the veteran (38 C.F.R. §§ 3.102, 4.3), the 
Board concludes that the veteran is entitled to a disability 
rating of 40 percent prior to March 10, 1998, under 
Diagnostic Code 5293.  See also Powell v. West, 13 Vet. App. 
31 (1999).

Having determined that the veteran is entitled to a 
disability rating of 40 percent prior to March 10, 1998, the 
Board must now determine whether the veteran is entitled to a 
disability rating in excess of 40 percent.  As an initial 
matter, the Board notes that Diagnostic Codes 5292 and 5295 
do not provide for disability ratings in excess of 40 
percent.  Therefore, the veteran is only entitled to a 
disability rating in excess of 40 percent if his back 
disorder is manifest by pronounced symptoms of intervertebral 
disc syndrome, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  For the reasons stated below, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of 40 percent for his back disorder.

The medical evidence does not support a finding that the 
veteran's back disorder has resulted in pronounced 
symptomatology, nor absent ankle jerk.  For example, Achilles 
tendon reflexes were present in January 1992, and the March 
1995 VA examination.  The March 1992 records showed normal 
neurologic examination, and only some mild muscle spasm.  The 
July 1992 VA physical examination showed gait and posture to 
be normal; no point tenderness, atrophy, or asymmetry of the 
musculature; and straight leg raising was negative.  The June 
1996 VA examiner noted that the veteran moved easily and was 
in no acute distress; that he arose from a seated position 
and from a supine position on the examination table readily; 
and only some mild tenderness to palpation of the right 
paralumbar muscles, but no tenderness to palpation of the 
buttocks.  Additionally, the March 1998 VA examiner stated 
that neurological examination revealed cranial nerves 2-12 to 
be intact, and deep tendon reflexes to be 2+ and symmetric. 
Furthermore, the examiner stated that, diffusely, there were 
no motor or sensory abnormalities appreciated.  Similarly, no 
pathologic reflexes were appreciated.  Finally, the Board 
notes that the daily nurses' assessment and reassessment 
notes from December 1998 VA hospitalization report normal 
range of motion under musculoskeletal assessment. 

Given the above medical findings, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a 60 percent rating for his back disorder.  
Therefore, the preponderance of the evidence is against his 
claim for a disability rating in excess of 40 percent.  As 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert, supra.

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 40 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his back disorder is manifest by 
pain and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain evidence 
by which it can be factually ascertained that there is any 
functional impairment attributable to the back disorder which 
would warrant a schedular rating in excess of 40 percent.  In 
short, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a rating 
in excess of 40 percent in the instant case.

As an additional matter, the Board notes that the veteran 
requested in a July 1995 statement that an independent 
medical examiner's opinion be obtained with respect to his 
back disorder claim.  However, the Board concludes that the 
evidence in this case does not present a question of medical 
complexity or controversy to warrant such a referral.  See 
38 C.F.R. § 20.901(d).  The veteran's claim for an increased 
rating is judged by the results of the VA examinations, which 
the Board finds are adequate for this purpose.  The Board 
also notes that while the veteran contended that some of his 
earlier VA examinations were inadequate, no such contentions 
are on file regarding the most recent examination of the 
veteran's back conducted in March 1998.

The veteran's contentions that his back disorder has rendered 
him unemployable will be addressed in the Individual 
Unemployability section of this decision.  

B.  Skull

Background.  As noted above, the service medical records show 
that the veteran was involved in a motor vehicle accident in 
May 1957, at which time he sustained a contusion of the left 
scalp and kidney, nor artery or nerve involvement.  An X-ray 
of the skull taken in May 1957 was negative.  The veteran's 
head, face, and neck were clinically evaluated as normal on 
the December 1958 examination.  The only identifying body 
marks or tattoos noted on this examination was a tattoo on 
the left deltoid.

As noted above, VA medical records were obtained that covered 
the period from May 1991 to February 1992, which includes 
reports of hospitalization from May to June 1991, June to 
July 1991, and August to November 1991.  These records made 
no pertinent findings regarding the veteran's head or skull.

The veteran underwent VA physical and psychiatric 
examinations in July 1992.  The psychiatric examination made 
no pertinent findings regarding the nature and severity of 
the veteran's residuals of contusion to the skull.

At the July 1992 physical examination, the veteran complained 
of muscle spasms in the lower back and the neck, as well as 
headaches in the back of his head.  Examination of the head 
revealed it to be atraumatic and normocephalic.  The face was 
symmetrical.  Examination of the neck showed it to be supple.  
Also, the examiner commented that it did not appear to be 
tender at the time of the examination.  On examination of the 
skin, the examiner noted that it was warm and dry.  The 
examiner also noted that the veteran had a tattoo in the left 
upper arm, and that the fingernails were chronically 
deformed.  Following examination of the veteran, the examiner 
diagnosed chronic back strain, degenerative joint disease of 
both hips by history, cervical disc disease and chronic 
mental depression by history.  

No X-rays were taken of the veteran's skull in July 1992.

Various VA medical records are on file which cover the period 
from December 1991 to May 1994.  Among other things, these 
records show that the veteran was hospitalized in March 1994, 
at which time he underwent alcohol detoxification.  It was 
noted that the veteran hospitalization was relatively benign 
with the exception of an episode of apparent syncope while 
sitting on the edge of his bed.  After breakfast he pushed 
his tray away and passed out, falling and striking his right 
zygomatic maxillary area.  He was given an adult DT at the 
time of this injury, as he had a very small break in his skin 
with slight bleeding.  Injury was primarily that noted as a 
contusion.  

Neither the VA vocational rehabilitation records not the SSA 
records made any pertinent findings regarding the veteran's 
skull.  

The veteran was hospitalized from October to December 1995, 
and from December 1995 to February 1996 for alcohol 
detoxification.  On physical examination during both these 
hospitalizations, the veteran was noted to have an 
excoriation on the right forehead.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from February to April 1997 due to alcohol 
dependence.  Other medical conditions treated at this time 
were severe hypothermia; multiple contusions facial and 
trunk, all secondary to exposure related to chronic and acute 
alcohol intoxication and dependence; rib fracture of the 
right lower rib cage; and metabolic acidosis.  It was noted 
that the veteran was admitted via the emergency room with 
facial bleeding and alcohol intoxication.  These records also 
indicate that the veteran sustained a left facial fracture, 
that resulted in complaints of facial pain.  

The VA examinations conducted in March 1995, June 1996, March 
1998, and October 1998 made no pertinent findings regarding 
the veteran's skull.  Similarly, the VA medical records on 
file for the period from July 1997 to January 1999 made no 
pertinent findings regarding the veteran's skull either.


Legal Criteria.  The veteran's residuals of a skull fracture 
is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5296 (1999).  Under this Code, loss of part of the skull, 
both inner and outer tables, with area smaller than the size 
of a 25-cent piece or 0.716 square inches (4.619 square 
centimeters), warrants a 10 percent rating.  Loss of part of 
the skull, both inner and outer tables, without brain hernia, 
of an intermediate area, warrants a 30 percent evaluation, 
and loss of part of the skull, both inner and outer tables, 
without brain hernia, of an area larger than the size of a 
50-cent piece or 1.140 square inches (7.355 square 
centimeters), warrants a 50 percent evaluation.  When there 
is brain hernia, an 80 percent rating is assigned.  Note:  
Rate separately for intracranial complications.


Analysis.  No competent medical evidence is on file which 
shows that the veteran's in-service skull contusion has 
resulted in loss of part of the skull, both inner and outer 
tables, with area smaller than the size of a 25-cent piece or 
0.716 square inches (4.619 square centimeters).  The Board 
notes that no such findings are shown by either the in-
service medical evidence - including the in-service X-ray 
reports - nor the post-service medical records.  Therefore, 
the veteran does not meet or nearly approximate the criteria 
necessary for a compensable disability rating under 
Diagnostic Code 5296.  

The Board further notes that the only evidence of contusions 
of the scalp are due to post-service injuries.  For example, 
the contusion the veteran sustained to his right forehead 
during his March 1994 hospitalizations, and noted in 
subsequent hospitalizations from October to December 1995 and 
December 1995 to February 1996.  The service medical records 
note that the contusion was to the veteran's left forehead.  
Further, the veteran was noted to have sustained contusions 
to his face and skull as a result of the attack that resulted 
in his February to April 1997 hospitalization.  The veteran 
was also noted to have sustained a left facial fracture 
during this hospitalization.  In short, the only head and/or 
facial problems the veteran currently experiences are shown 
to be due to post-service injuries, and not the service-
connected residuals of a skull contusion.  Consequently, the 
Board concludes that the veteran is not entitled to 
compensable disability rating for his skull contusion 
residuals even taking into consideration the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable disability rating for his residuals of a 
skull contusion.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.



C.  Ribs

Background.  As noted above, the service medical records show 
that service medical records show that the veteran was 
involved in a motor vehicle accident in May 1957, at which 
time he sustained a simple fracture left lower rib, with no 
artery or nerve involvement.  The majority of the records 
state that it was the 9th and 10th ribs that were fractured, 
but one report states that it was the 10th and 11th ribs.  The 
veteran's lungs and chest, as well as his spine and other 
musculoskeletal conditions were clinically evaluated as 
normal on the December 1958 examination.  

A July 1971 X-rays of the veteran's chest was normal.  X-rays 
of the kidney, ureter, and bladder (KUB) showed the liver, 
kidney and spleen shadows were normal and solar shadows were 
symmetrical.  No abnormal soft tissue masses were noted.  
Also, there were no calcifications in line of the urinary 
tract.  

As noted above, VA medical records were obtained that covered 
the period from May 1991 to February 1992, which includes 
reports of hospitalization from May to June 1991, June to 
July 1991, and August to November 1991.  These records made 
no pertinent findings regarding the veteran's ribs.

The veteran underwent VA physical and psychiatric 
examinations in July 1992.  The psychiatric examination made 
no pertinent findings regarding the nature and severity of 
the veteran's residuals of a left rib fracture.

At the July 1992 physical examination, the veteran complained 
of muscle spasms in the lower back and the neck, as well as 
headaches in the back of his head.  On physical examination, 
the examiner noted that the veteran was a well nourished, 
well developed, somewhat muscular individual whose gait and 
posture was normal.  Following examination of the veteran, 
the examiner diagnosed chronic back strain, degenerative 
joint disease of both hips by history, cervical disc disease 
and chronic mental depression by history.  No pertinent 
findings were made regarding the veteran's skin.

Various VA X-rays were also taken in July 1992, including of 
the veteran's chest.  This X-ray revealed the heart size to 
be within normal limits.  There was some minimal scoliosis of 
the thoracic spine.  Also, there was some very minimal 
increase bronchovascular markings but no evidence of acute 
infiltrates or effusions.

As noted above, various VA medical records were obtained for 
the period from December 1991 to May 1994.  A September 1993 
chest X-ray revealed irregularity of the cortical margin 
posterolateral right 7th rib and anterior 6th rib.  It was 
stated that this might represent healing fractures.  Also, 
osteoarthritic changes were seen with compression fracture of 
T8 vertebral body.  Degenerative changes were also seen 
throughout the bony thorax.  

Neither the VA vocational rehabilitation nor the SSA records 
contain any pertinent findings regarding the veteran's ribs.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from October to December 1995, and from 
December 1995 to February 1996 for alcohol detoxification.  
Physical examination from both of these VA hospitalizations 
were essentially normal, although it was noted that the 
veteran looked older than his chronological age.  Also, the 
physical examination from the second hospitalization noted 
that he had stigmata of alcohol and early aging with proximal 
muscle atrophy.  He was also found to have a small 
excoriation on the right forehead that was not infected.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from February to April 1997 due to alcohol 
dependence.  Other medical conditions treated at this time 
were severe hypothermia; multiple contusions facial and 
trunk, all secondary to exposure related to chronic and acute 
alcohol intoxication and dependence; rib fracture of the 
right lower rib cage; and metabolic acidosis.  It was noted 
that the veteran was admitted via the emergency room with 
facial bleeding and alcohol intoxication.  During this 
hospitalization, it was noted that the veteran complained of 
left rib pain.  However, no complaints of left rib problems 
were noted after February 1997.

The VA examinations conducted in June 1996, March 1998, and 
October 1998 made no pertinent findings regarding the 
veteran's ribs.  Similarly, the VA medical records on file 
from July 1997 to January 1999 made no pertinent findings 
regarding the veteran's ribs either.  


Legal Criteria.  The veteran's residuals of a fracture to the 
left ribs is evaluated pursuant to the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Code 5297 (1999).  Under this 
Code removal of one rib or resection of two or more ribs 
without regeneration warrants a 10 percent disability rating.  
A 20 percent rating requires removal of two ribs.  Removal of 
three or four ribs warrants a 30 percent rating.  A 40 
percent rating is assigned for removal of five or six ribs.  
Removal of more than six ribs warrants a 50 percent rating.  
Note (1):  The rating for rib resection or removal is not to 
be applied with ratings for purrulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.  Note (2): 
However, rib resection will be considered as rib removal in 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space and will be combined with the rating 
for lung collapse, or with the rating for lobectomy, 
pneumonectomy or the graduated ratings for pulmonary 
tuberculosis.


Analysis.  The Board finds that the veteran does not meet or 
nearly approximate the criteria for a compensable disability 
rating for the residuals of fracture of the left ribs.  As 
noted above, the service medical records show that the 9th, 
10th, and possibly the 11th ribs were fractured as a result of 
the 1957 motor vehicle accident.  Neither the in-service nor 
post-service medical records show that the in-service 
fracture of the left ribs results in the removal of any of 
these ribs.  For example, the September 1993 chest X-ray 
showed impairment of the 6th and 7th ribs, not the 9th, 10th, or 
11th ribs.  No medical evidence is on file that the ribs 
fractured during service is manifest by resection without 
regeneration.  Thus, the criteria for a compensable rating 
under Diagnostic Code 5297 have not been met.

The Board notes that the records from the February to April 
1997 VA hospitalization show that the veteran complained of 
left rib pain.  However, the records indicate that these 
complaints of pain were due to the post-service attack that 
necessitated the 1997 hospitalization.  In other words, these 
complaints of pain were not due to the service-connected 
residuals of rib fractures.  Consequently, the Board 
concludes that the veteran is not entitled to compensable 
disability rating for his left rib fracture residuals even 
taking into consideration the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable disability rating for his residuals of a 
fracture to the left ribs.  As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See generally Gilbert, supra.

III.  Individual Unemployability

Background.  In a March 1992 statement, the veteran reported 
that his depression was secondary to his service-connected 
back injury and arthritic conditions.  He stated that the 
pain related to these service-connected disabilities, and his 
inability to maintain gainful employment in his former 
construction occupation because of his disabilities, had 
caused him to be chronically depressed.  Moreover, his 
depression contributed to his overall unemployability.  In 
short, he stated he was caught in a "Catch-22" situation.

In a subsequent undated statement, the veteran reported he 
had experienced a lot of misery and pain over the years 
because of his back injury, and that he was unable to work 
because of his back pain.

As noted above, VA medical records were obtained that covered 
the period from May 1991 to February 1992, which includes 
reports of hospitalization from May to June 1991, June to 
July 1991, and August to November 1991.  During his May to 
June 1991 hospitalization, it was noted that the veteran 
expressed interest in returning to Wyoming to work on a ranch 
and receive follow-up outpatient care at the Sheridan VAMC.  
The hospitalization report from August to November 1991 noted 
that the veteran was going to seek help with vocational 
rehabilitation.  

These records also contained a STAR Intake Assessment/Summary 
dated in January 1992.  This report noted that the veteran 
had been diagnosed with major depression, recurrent; alcohol 
dependence; and panic disorder with agoraphobia, mild.   It 
was also noted that the veteran had had several admissions 
during the past twelve months.  The veteran presented as well 
groomed with a blunted affect and depressed mood and no 
apparent cognitive impairment.  He denied legal problems.  It 
was noted that the veteran had a "G.E.D." level of 
education, and that his work history consisted of oil field 
work, ranch, and construction work.  His last steady 
employment and when he felt he was at his best was reportedly 
from 1984 to 1986.  Since that time he had had several 
hospitalizations.  It was noted that the veteran's only 
source of income was his VA compensation benefits.  
Furthermore, it was noted that the veteran was medically 
stable, was undergoing physical therapy for his back 
disorder, which he reported had prevented him from staying 
employed for long.  The veteran reported that he had made his 
application for "SSD."  He also reported that he had been a 
loner for the last 4 years, and denied any family or friend 
support or involvement.  Additionally, he reported having a 
good motivation for the STAR program, but poor overall 
motivation secondary to depression.  He stated that his goals 
were to get vocational rehabilitation, treatment for his 
depression, and to be able to live independently.

At the July 1992 VA physical examination, the veteran 
reported that following his discharge from service he 
variously worked in plywood plants in Oregon for 
approximately 5 years.  He also reported that he had worked 
on ranches and in construction.

At the July 1992 VA psychiatric examination, the veteran 
reported that he began having psychiatric symptoms in 1981 
when suddenly, out of the blue, he had a panic attack with 
increased heart rate, rapid breathing, and feeling hew was 
going to die while riding the bus to work.  He got off and 
then began walking to work, but continued to have a lot of 
anxieties and would frequently be very anxious when he went 
into a crowded place such a supermarket.  He eventually 
decided that it was big cities that were causing him to be 
anxious and he moved to Wyoming, where he continued to work 
on oil rigs, but was around less people.  In 1984 he went to 
work building a refinery, but again had periods of anxiety 
and panic while riding a bus and after a number of months 
having these symptoms he quit his job as a ranch hand.  He 
basically had been working on and off, and described the 
period between 1981 and 1988 as having ongoing psychiatric 
symptoms.  He was hospitalized for two months in 1988, and 
was subsequently re-hospitalized on two separate occasions 
for shorter periods of time.  Thereafter, he went to Kansas 
to work as a ranch hand, but again noticed a return of his 
psychiatric symptoms.  Additionally, the veteran described a 
long history of alcohol abuse starting in 1960.  He reported 
that he had missed work on a number of occasions for 
drinking.  Regarding current work functioning, it was noted 
that the veteran had not worked for the past two years, 
primarily because of his back pain and depression.  It was 
also noted that he had been granted social security benefits 
about one month earlier.  

As noted above, VA vocational rehabilitation records were 
added to the file that covered the period from August 1984 to 
May 1993.  Among other things, these records reflect that the 
veteran reported that he had lost jobs in the past because of 
his back pain.  These records also reflect that the veteran 
performed duties as a file clerk as part of the vocational 
rehabilitation program.  This program was to last for at 
least 6 months, and began in August 1992.  A supervision 
visit was conducted at the end of August 1992.  The veteran 
reported that he was working Monday through Friday, from 7:30 
a.m. to 4:00 p.m., and that he had not had any problems with 
his service-connected conditions with respect to his training 
program other than the "usual."  He also reported that his 
supervisor was aware of his limitation, and was making slight 
accommodations for him.  For example, being sure that he 
could pick and choose standing or sitting, taking the extra 
time to break down the mail so the he was lifting and moving 
less weight at any given time by making more trips, etc.  The 
veteran confirmed that he was not having any problems, in 
general, and requested no additional services at that time.  
An April 1993 letter states that the veteran was successfully 
working as a file clerk until he had a psychiatric relapse, 
and was hospitalized because of a prescribed drug overdose.

Also on file is a statement dated "April 9 19" which 
reported that during the time the veteran worked in files he 
mentioned that he did not care to work in files because the 
bending over hurt his back.

Various VA medical records were also  added to the file that 
covered the period from December 1991 to May 1994.  These 
records show treatment for various medical conditions, 
including the veteran's back disorder, major depression, 
alcohol dependence, and degenerative changes of the cervical 
spine.

Records were also obtained from the SSA, which included a 
June 1992 Disability Determination and Transmittal Sheet 
dated in June 1992.  This Sheet shows that the veteran was 
determined to be entitled to disability benefits pursuant to 
the Social Security Act effective March 1, 1991.  Primary 
diagnosis was major depression.  Secondary diagnoses were 
history of bipolar disorder, and alcohol dependence.  The 
supporting evidence for this decision included a May 1992 
psychiatric examination, and VA medical records dated from 
August to December 1991, some of which were already on file.  
Diagnoses from the May 1992 psychiatric examination included 
alcohol dependence, episodic, in partial remission; and major 
depression, episodic.  Also, a GAF score of 35 was assigned, 
which the examiner stated meant major impairment in areas of 
employment, family and social relationships, judgment, 
thinking, and mood.  

In a May 1993 statement, the veteran contended, in part, that 
he was unable to hold down a job because of his service-
connected back disorder.  He reported that he had not held 
down a steady job in four years, not counting the vocational 
rehabilitation job he had in a file room.  However, the 
veteran asserted that he did not last long because of all the 
bending to pull files and replace them.  He reported that he 
complained about his back pain and his doubt that he could 
continue much longer.

The veteran submitted a VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability, in June 
1993.  The veteran stated that he last worked full-time in 
July 1989, and that this was also when he became too disabled 
to work.  He reported that it was his service-connected back 
injury that prevent him from working.  Regarding his 
employment for the past five years, the veteran reported that 
he worked as a laborer in 1985 and 1986.  He stated that he 
lost 6 months of time due to his illness in 1985, and 3 
months in 1986.  Also, he reported that in 196 he would work 
anywhere from 8 to 30 hours per week.  From September to 
December 1987 he worked as a ranch hand for 75 hours a week.  
He reported that he lost no time due to illness during this 
period.  From June to August 1988 he worked as a floor hand 
on an oil rig for 60 hours a week.  He reported that he lost 
no time due to illness during this period.  From March to 
July 1989 he had worked as a ranch hand for 70 hours per 
week.  Again he reported that he lost not time due to illness 
during this period.  With respect to his education, the 
veteran indicated that he had completed high school.  The 
veteran also stated that he usually worked out of labor halls 
or contract ranch hand work because he did not have to take a 
physical or fill out an application.  He described one 
incident where he applied for a job at a luggage company, and 
did not get the job because he reported that he had a 
disability.  Moreover, he stated that he often had to take 
work for low pay because no one would hire him once they 
found out he had a back disorder.

Also on file is a November 1993 statement from a Psychology 
Technician, STAR Program, from the Sheridan VAMC.  This 
official reported that the veteran was seen by physical 
therapy for back and hip pain on a daily basis during his 
time as a file clerk as part of the vocational rehabilitation 
program.  Additionally, it was stated that the implication 
that alcohol was a factor in the veteran's withdrawal from 
the program was error.  It was stated that the veteran was 
not terminated because of lack of progress.  In fact, his 
immediate supervisor expressed pleasure in his job 
performance and inquired if there were others who could also 
be assigned.  The official stated that the veteran quit 
because of increased pain and depression, and that the 
veteran was seen in intensive care within 36 hours after 
quitting the file room due to an overdose of his prescription 
pain medication.  It was noted that the veteran denied that 
this was a suicide attempt, but rather an accidental 
overdose.

There is also a letter, dated in December 1993, from a resort 
which stated that the veteran had been employed with them 
thru July and August 1993, but that he had to leave because 
of his problems with depression and back pain.

At the March 1995 VA examination, the veteran reported that 
he had worked as a ranch worker and heavy construction 
worker/welder for most of his life.  He also reported that 
his back pain had prevented him from doing quality welding 
work because of the positions that were gotten into during 
the welding process.  Following examination of the veteran, 
the examiner gave an assessment that the veteran had numerous 
problems including a history of depression and polysubstance 
abuse.  Also, the veteran had a history of chronic low back 
pain which he claimed caused him to be unable to be fully 
employed.  The examiner specifically noted that the veteran's 
claims folder and his military history file were not 
available for review.  Consequently, the examiner stated he 
did not know the extent of the veteran's injuries with any 
precision because of the lack of these records.

In a July 1995 statement, the veteran requested that an 
independent medical examiner's opinion be obtained in 
conjunction with his case.  He contended that both the July 
1992 and March 1995 VA examinations were inadequate.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from October to December 1995, and from 
December 1995 to February 1996 for alcohol detoxification.  
Physical examination from both of these VA hospitalizations 
were essentially normal, although it was noted that the 
veteran looked older than his chronological age.  Also, the 
physical examination from the second hospitalization noted 
that he had stigmata of alcohol and early aging with proximal 
muscle atrophy.  The records from the second hospitalization 
noted that unemployment was a problem of the veteran's that 
was not treated.

The evidence on file shows that the veteran was hospitalized 
at a VA facility from February to April 1997 due to alcohol 
dependence.  Other medical conditions treated at this time 
were severe hypothermia; multiple contusions facial and 
trunk, all secondary to exposure related to chronic and acute 
alcohol intoxication and dependence; rib fracture of the 
right lower rib cage; and metabolic acidosis.  It was noted 
that the veteran was admitted via the emergency room with 
facial bleeding and alcohol intoxication.

At the June 1996 VA examination of the spine, the examiner 
noted that the veteran's claims folder had been reviewed.  As 
mentioned above, following examination of the veteran the 
examiner opined that the veteran's degenerative changes of 
the cervical spine were not related to the veteran's in-
service motor vehicle accident.  Nevertheless, the examiner 
stated that this did not negate the fact that the veteran did 
have significant cervical spine degenerative arthritis and 
that this was impacting his ability to find and maintain 
employment, "which it is combined with his lower back 
condition."

At the June 1996 VA mental disorders examination, the veteran 
reported that since discharge he had had several blue collar 
jobs.  He noted that he had increasingly experienced chronic 
back pain and reported feeling depressed over his inability 
to sustain employment due to his physical limitations.  The 
veteran reported that he worked in plywood mills for 6 to 7 
years after he was discharged from the military.  In 1976, he 
moved to Wyoming to work on ranches and in oil fields.  He 
reported that he managed to keep himself straight until 1980, 
at which time he began work at a roof truss manufacturer in 
Colorado.  While doing this job, which he thoroughly enjoyed, 
the veteran reported that he became aware of increasing 
strain on his back from handling the lumber and from standing 
at the machinery all day.  The veteran also described having 
a panic attack one day while going to work.  He reported that 
he was so frightened by this experienced that he found 
himself using more alcohol to avoid a similar sense of strain 
over time.  Nevertheless, he did end up losing his job, which 
was the ear that precipitated the anxiety attack, after a few 
months.  The veteran reported that because of the 
disappointment of losing this job he started to drink more 
and eventually got into several brushes with the law, 
including four driving under the influence citations and 
several arrests for public intoxication and disorderly 
conduct.  He reported that since 1987 he had been bouncing 
around Colorado and Wyoming with no steady employment.  
During this time he had done odd jobs for ranches and worked 
in oil fields, but noted that because of his back injury he 
was unable to sustain any type of regular job.  He was 
currently living with a friend, and they split the expenses 
of renting a house together.  

In a December 1997 statement, the veteran reported that he 
had just started a part-time job.

At the March 1998 VA spine examination, the veteran reported 
that he had been unemployed since 1989.  It was noted that 
the veteran apparently volunteered 4 hours daily at a senior 
center.  

At the October 1998 VA psychiatric examination, the veteran 
reported that he had had many blue collar jobs since his 
discharge from service, including work on ranches, 
construction, and in the oil fields.  The examiner noted that 
the veteran skipped through a great deal in his narrative, 
and that it was hard to get a complete picture of his 
employment.  

Additional VA medical records were added to the file which 
covered the period from July 1997 to January 1999.  Among 
other things, these records note in December 1997 that the 
veteran was scheduled to begin a part-time job in 
housekeeping at a minimum wage.  In February 1998 the veteran 
reported that he was doing okay, but had lots of complaints.  
For example, he stated that after a couple of hours of work 
he seemed to "run out of gas and [was] tired."  Records 
from this same month also show that the veteran attended 
basic computer/leather clinic courses.  The veteran was noted 
to be making good progress in this program from March through 
June 1998.  Records from March 1998 also note that the 
veteran was working 4 hours a day in the hospital's mail 
room.  In May 1998, it was noted that the veteran had 
discontinued his Incentive Therapy Program assignment and had 
received his compensation.  It was also noted that the 
veteran completed his tasks well, easily, and willingly, and 
that he was able to reach the goals set for him.  In July 
1998, he veteran was assigned to the compensated work therapy 
program as a residential home care monitor.  Records from 
August 1998 note that the veteran was working as a 
housekeeper.  That same month, the veteran expressed interest 
in the "CWT" program.  However, he stated that he could 
only work part-time because he did not want to loose his 
social security benefits.  Also in August 1998, it was noted 
that the veteran was working as a residential custodian, and 
that the quality of his work was found to be very good.  It 
was noted that he required very little supervision and was 
very responsive to requests to take care of jobs on the unit.  
These records show that the veteran was hospitalized in 
November and December 1998 for alcohol detoxification.


Legal Criteria.  A total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
providing at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  For the reasons stated above, the Board has 
determined that the veteran is not entitled to a grant of 
service connection for depression, degenerative changes of 
the hips, and degenerative changes of the cervical spine.  
The Board has also determined that the veteran is not 
entitled to a disability rating in excess of 40 percent for 
his back disorder, and that he is not entitled to compensable 
disability ratings for his residuals of a skull contusion and 
residuals of fracture to the left ribs.  These are the 
veteran's only service-connected disabilities.  Consequently, 
the veteran does not meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a) for a total disability rating based on 
unemployability.  However, the veteran may still be granted a 
total rating under the provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) on an extraschedular basis.

To summarize the evidence above, the record shows that the 
veteran is service-connected for a back disorder, residuals 
of a skull contusion, and residuals of a fracture of the left 
ribs.  The veteran also has the following nonservice-
connected disabilities: depression, degenerative changes of 
the hips, and degenerative changes of the cervical spine.  
The veteran has a high school equivalency diploma.  His work 
experience includes ranch hand, construction, mail room file 
clerk, and residential custodian.  Further, he has been found 
to be disabled by the SSA and to be entitled to SSA 
disability benefits beginning March 1, 1991, due to his 
psychiatric problems and alcohol dependence.  

Regulations, as noted above, allow for the grant of a total 
disability rating for compensation purposes when a veteran is 
unable to secure substantially gainful employment due to 
service-connected disability.  In this regard, the Board must 
consider whether the veteran is unemployable due to the 
disability for which service-connection has been established 
in light of the veteran's employment history, educational and 
vocational attainment and all other factors having a bearing 
on his ability to obtain and maintain substantially gainful 
employment, except for his age. 38 C.F.R. § 4.19.  The Board 
has considered such factors as defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and the effect of 
combinations of disability. 38 C.F.R. § 4.15.  Significantly, 
it is evident that non-service-connected disabilities such as 
the veteran's major depression, alcohol dependence, and 
degenerative changes of the cervical spine, have profoundly 
affect his ability to function, and that he has been treated 
in the past for numerous physical disabilities.  The Board 
must focus on the impairment due to the service-connected 
disabilities.  38 C.F.R. § 3.321(b)(1).

In considering whether the veteran is entitled to a total 
rating for compensation purposes, the Board has considered 
the veteran's statements that he is unemployable, as well as 
the medical records which indicate that the veteran is 
disabled due to a number of physical conditions, vocational 
rehabilitation counseling reports, recent VA examination 
reports, and the fact that the veteran was granted SSA 
disability benefits.  Although the veteran has been granted 
Social Security benefits, it is not shown that all 
substantially gainful employment is precluded as the result 
of the service-connected disabilities.  As noted above, the 
June 1992 Disability Determination and Transmittal Sheet 
shows that the veteran was granted social security benefits 
because of nonservice-connected major depression, bipolar 
disorder, and alcohol dependence.  The fact that the veteran 
is significantly impaired by his depression and alcohol 
dependence is also supported by his own statements, the 
various medical records showing repeated hospitalizations for 
psychiatric problems and alcohol detoxification, and the 
findings of the various VA examination reports.  
Additionally, the findings of the June 1996 spine examiner 
also shows that the veteran's experiences significant 
impairment because of his cervical spine disorder.

For the reasons stated above, the Board concludes that the 
veteran's nonservice-connected disabilities clearly 
contribute to the veteran's unemployability.  However, the 
Court has noted that "[o]nly service-connected disabilities 
may be considered in determining 'extra-schedular' ratings 
for unemployability."  Tripp v. Derwinski, 3 Vet. App. 173, 
176 (1992).  

Despite the veteran's complaints of back pain, the evidence 
on file shows that he has been able to successfully 
participate in VA vocational rehabilitation programs and 
part-time employment until he has a relapse of his depression 
and/or alcohol dependence.  For example, the vocational 
rehabilitation records, including the November 1993 statement 
from the Psychology Technician with the STAR Program stated 
that the veteran's supervisor was pleased with his job, but 
the veteran had to quit because of pain and depression.  
Moreover, the veteran was hospitalized with for a 
prescription drug overdose 36 hours after he quit his job in 
the file room.  Similarly, the VA records from July 1997 to 
January 1999 show that the veteran successfully performed his 
duties as a residential custodian until he was hospitalized 
for alcohol detoxification.  Furthermore, the veteran's 
account of his employment history on the various VA 
examination reports shows that he began to experience 
employment problems in the early and mid-1980s because of 
psychiatric problems such as anxiety attacks.  The Board also 
notes that the evidence on file shows that the veteran has 
been hospitalized on numerous occasions because of 
psychiatric problems and/or alcohol dependence.  Based upon 
this evidence, the Board is of the opinion that the veteran 
is not precluded from all substantially gainful employment 
because of service-connected disabilities, including his back 
disorder.  Therefore, his claim of entitlement to a total 
rating based upon individual unemployability must be denied.


ORDER

Entitlement to service connection for depression, claimed as 
secondary to the service-connected back disorder is denied.

Entitlement to service connection for degenerative changes of 
the hips, claimed as secondary to the service-connected back 
disorder is denied.

Entitlement to service connection for degenerative changes of 
the cervical spine, claimed as secondary to the service-
connected back disorder is denied.

Entitlement to a disability rating of 40 percent for a back 
disorder prior to March 10, 1998, is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 40 percent 
for a back disorder is denied.

Entitlement to a compensable disability rating for residuals 
of a skull contusion is denied.

Entitlement to a compensable disability rating for residuals 
of a fracture of the left ribs is denied.

Entitlement to a total rating based upon individual 
unemployability is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

